Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of this
3rd day of September 2008 (the “Effective Date”), by and between 1st Century
Bancshares, Inc., a Delaware corporation (the “Bancshares”) and Alan Rothenberg
(the “Executive”).

 

WHEREAS, the parties hereto wish to enter into an employment agreement to employ
Executive as Chairman of the Board and Chief Executive Officer of Bancshares and
to set forth certain additional agreements between Executive and Bancshares.

 

NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, the parties hereto agree as follows:

 

1.             Term.  Bancshares will employ Executive, and Executive will serve
Bancshares, under the terms of this Agreement for an initial term of three
(3) years (the “Initial Term”), commencing on the Effective Date.  The Initial
Term of this Agreement shall automatically be extended for an additional one
(1) year period unless, not later than sixty (60) days prior to the expiration
of the Initial Term, either party hereto shall have given notice to the other
that the Initial Term shall not be so extended.  Notwithstanding the foregoing,
Executive’s employment hereunder may be earlier terminated, as provided in
Section 4 hereof.  The term of this Agreement, as in effect from time to time in
accordance with the foregoing, shall be referred to herein as the “Term.”  The
period of time between the Effective Date and the termination of Executive’s
employment hereunder shall be referred to herein as the “Employment Period.”

 

2.             Position; Authority and Duties.

 

(a)           Positions and Reporting.  Executive shall serve as Chairman of the
Board of Directors (the “Board”) and Chief Executive Officer of Bancshares. 
During the Employment Period, Executive shall report directly to the Board.

 

(b)           Authority and Duties.  During the Employment Period, Executive
shall devote substantial time, ability and attention to the business and affairs
of Bancshares and its subsidiaries. Executive shall exercise such authority,
perform such executive duties and functions and discharge such responsibilities
as are reasonably associated with Executive’s position as Chairman and Chief
Executive Officer of Bancshares consistent with this Agreement and the Bylaws of
Bancshares.  Executive shall have general supervision of all property of
Bancshares and all of its departments and business units and shall have full
authority over all officers and employees of Bancshares. In addition, Executive
shall serve in such positions and shall exercise such authority, perform such
duties and functions and discharge such responsibilities in Executive’s role as
an employee and/or officer of any subsidiary of Bancshares as shall be assigned
to Executive from time-to-time by the Board and/or the board of directors of
such subsidiary without any additional compensation owing to Executive in
connection therewith.

 

3.             Compensation and Benefits.

 

(a)           Salary.  During the Employment Period, Bancshares shall pay to
Executive, as compensation for the performance of his duties and obligations
under this

 

1

--------------------------------------------------------------------------------


 

Agreement, a base salary at the rate of $18,750.00 per month, payable in arrears
semi-monthly in accordance with the normal payroll practices of Bancshares (the
“Base Salary”).  Such Base Salary shall be subject to review within sixty (60)
days after each calendar year during the Employment Period, for possible
increases by the Board based on factors including, but not limited to, market
conditions and performance of Executive and Bancshares, in its sole discretion,
but shall in no event be decreased from the levels set forth above or from its
then-existing level during the Employment Period.

 

(b)           Bonus.

 

(i)            Annual Bonus.  An annual bonus, if any, shall be determined by
the Board in its sole discretion as it deems appropriate.  The annual bonus, if
any, shall be paid in the form of a lump-sum cash payment at such time as other
executive bonuses are paid.  The Board retains the discretion, but shall have no
obligation, to determine whether a pro-rata bonus is appropriate if Executive is
terminated or leaves the employ of Bancshares prior to the annual determination
of bonuses.

 

(c)           Other Benefits.  During the Employment Period, Executive shall
receive such life insurance, disability insurance and health, dental and vision
and other insurance benefits, holiday, vacation, 401(k) plan participation, and
other benefits which Bancshares extends, as a matter of policy, to all of its
executive employees, except as otherwise provided herein, and shall be entitled
to participate in all deferred compensation and other incentive plans of
Bancshares, on the same basis as other executive employees of Bancshares. 
Without limiting the generality of the foregoing, Executive shall be entitled to
twenty-five (25) days of vacation per year during the Employment Period, which
shall be scheduled in Executive’s discretion, subject to and taking into account
applicable banking laws and regulations and business needs.

 

(d)           Business Expenses.  During the Employment Period, Bancshares shall
promptly reimburse Executive for all documented reasonable business expenses in
accordance with Bancshares’s expense reimbursement policy.

 

(e)           Ongoing Equity Grants.

 

(i)            Bancshares may, but is in no way obligated to, grant from time to
time to Executive shares of restricted stock, pursuant to a Notice of Grant and
Restricted Stock Agreement, under and subject to the terms and conditions of the
1st Century Bancshares, Inc. Amended 2005 Equity Incentive Plan, or such other
plan that at such time Bancshares is actively granting to its executives shares
of restricted stock (“the Plan”).  The number of shares to be granted, if any,
shall be determined in the sole and absolute discretion of the Board or a
committee thereof and shall vest in accordance with the terms and conditions of
the Plan and the Notice of Grant and Restricted Stock Agreement. The vesting of
shares shall be subject to Executive’s continued employment with Bancshares on
the relevant vesting dates, unless Executive is terminated without Cause (as
defined in Section 4(a) of this Agreement) or Executive terminates his
employment for Good Reason (as defined in Section 4(b) of this Agreement)
pursuant to Section 5(a) hereof.

 

2

--------------------------------------------------------------------------------


 

(ii)           In the event of any termination of employment for any reason,
Executive hereby grants to Bancshares the right and option, for a period of
thirty (30) days after the effective date of such termination, to purchase any
shares of restricted stock owned by him on the effective date of such
termination that have been released from or are not otherwise subject to any
restriction on resale under the Plan at a price equal to 100% of the volume
weighted average closing price of Bancshares’ common stock for the twenty (20)
trading days immediately prior to the effective date of termination of
employment as reported on any quotation service or exchange on which Bancshares’
common stock is then quoted or traded.  This provision is limited to subsequent
grants of restricted stock pursuant to this Agreement, and it does not include
shares acquired by Executive using personal funds, upon the exercise of stock
options under the Plan otherwise than pursuant to this Agreement, or otherwise.

 

4.             Termination of Employment.

 

(a)           Termination for Cause.  The Board may terminate Executive’s
employment hereunder for Cause or without Cause.  For purposes of this Agreement
termination for “Cause” shall mean termination because (i) Executive:
(A) committed a significant act of dishonesty, deceit or breach of fiduciary
duty in the performance of his duties as an employee of Bancshares or any of its
subsidiaries; (B) grossly neglected or willfully failed in any way to perform
substantially the duties of such employment after a written demand for
performance is given to Executive by the Board, which demand specifically
identifies the manner in which the Board believes Executive has failed to
perform his duties; (C) has committed a material breach of any provision of this
Agreement; (D) willfully acted or failed to act in any other way that materially
and adversely affects Bancshares or any of its subsidiaries; (E) is removed
and/or permanently prohibited from participating in the conduct of Bancshares or
any of its subsidiaries affairs by an order issued under Section 8(e)(3) or
8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. Section 1818(e)(3) or
(g)(1)); or (F) the Executive’s violation of any applicable statutes,
regulations or rules of any appropriate Federal banking agency and/or state bank
supervisor, as defined in the FDI Act Section 3, 12 U.S.C. 1813, which violation
materially and adversely affects Bancshares or its subsidiaries; or
(ii) Bancshares or any of its subsidiaries has received a final cease-and-desist
order that requires in substance that Bancshares or any of its subsidiaries
retain a qualified chief executive officer acceptable to bank regulators with
the experience, skill and other qualifications required to ensure compliance
with such order and Bancshares or any of its subsidiaries regulators have
determined that Executive does not meet these qualifications.

 

Termination under this Paragraph shall not prejudice any remedy that Bancshares
may have at law, in equity, or under this Agreement.

 

(b)           Termination for Good Reason.  Executive shall have the right at
any time to terminate his employment with Bancshares for any reason.  For
purposes of this Agreement, and subject to Bancshares’s opportunity to cure as
provided in Section 4(c) hereof, Executive shall have “Good Reason” to terminate
his employment hereunder if such termination shall be the result of:

 

(i)            a material diminution during the Employment Period in Executive’s
authority, duties or responsibilities as set forth in Section 2 hereof, unless
such

 

3

--------------------------------------------------------------------------------


 

events follow any of the circumstances described in Section 4(a) regarding
termination for Cause;

 

(ii)           a material diminution in Executive’s Salary;

 

(iii)          a material breach by Bancshares of any material terms of this
Agreement; or

 

(iv)          the relocation of Executive’s principal place of employment to any
location more than 50 miles from Bancshares’s headquarters at the Effective
Date.

 

(c)           Notice and Opportunity to Cure.  Notwithstanding the foregoing, it
shall be a condition precedent to Bancshares’s right to terminate Executive’s
employment for Cause, and Executive’s right to terminate his employment for Good
Reason that (1) the party seeking the termination shall first have given the
other party written notice stating with specificity the reason for the
termination (“Breach”) no later than ninety (90) days following the initial
existence of the condition giving rise to the Breach, and (2) if such Breach is
susceptible of cure or remedy, a period of thirty (30) days from and after the
giving of such notice to cure the Breach.  With respect to terminations because
of a willful violation of any law, rule or regulation or issuance of a final
cease-and-desist order, or because of Executive’s personal dishonesty or breach
of fiduciary duty involving personal profit, Bancshares will not be required to
provide a cure period.

 

(d)           Termination Upon Death or Permanent Disability.  The Employment
Period shall automatically be terminated by the death of Executive.  The
Employment Period may be terminated by Bancshares if Executive shall be subject
to a “permanent disability” as such term is defined in the disability insurance
provided by Bancshares, or if such insurance is not provided by Bancshares, the
term shall mean that Executive has been unable to perform his duties under this
Agreement for a period of at least ninety (90) consecutive days or one-hundred
twenty (120) days in any one-hundred eighty (180) day period, and it is not
reasonable to believe that he would ever be able to resume his duties on a full
time basis.

 

(e)           Termination Upon a Change in Control.  In the event this Agreement
or Executive’s employment is terminated without Cause by Bancshares or for Good
Reason by Executive within twelve (12) months after the occurrence of a Change
in Control, (as defined below), Executive shall be entitled to the separation
pay as described in Paragraph 5(a) below.

 

(f)            Definition of Change in Control.  A “Change in Control” shall be
deemed to have taken place if:

 

(i)            there shall be consummated any consolidation or merger of
Bancshares in which Bancshares is not the continuing or surviving corporation or
pursuant to which shares of Bancshares’s capital stock are converted into cash,
securities or other property (other than a consolidation or merger of Bancshares
in which the holders of Bancshares’s voting stock immediately prior to the
consolidation or merger shall, upon consummation of the consolidation or merger,
own at least 50% of the voting stock) or any sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of Bancshares; or

 

4

--------------------------------------------------------------------------------


 

(ii)           any person (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) shall, after the date hereof, become the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of
securities of Bancshares representing 25% or more of the voting power of all of
the then outstanding securities of Bancshares having the right under ordinary
circumstances to vote in an election of the Board (including, without
limitation, any securities of Bancshares that any such person has the right to
acquire pursuant to any agreement, or upon exercise of conversion rights,
warrants or options, or otherwise, shall be deemed beneficially owned by such
person); or

 

(iii)          individuals who as of the Effective Date constitute the entire
Board and any new directors whose election by Bancshares’ shareholders, or whose
nomination for election by the Board, shall have been approved by a vote of at
least a majority of the directors then in office who either were directors at
the date hereof or whose election or nomination for election shall have been so
approved shall cease for any reason to constitute a majority of the members of
the Board.

 

5.             Consequences of Termination.  The following are the separation
pay and benefits to which Executive is entitled upon termination of employment
by Bancshares without Cause or by Executive with Good Reason or due to death or
permanent disability in all positions with Bancshares and any of its
subsidiaries, and such payments and benefits shall be the exclusive payments and
benefits to which Executive is entitled upon such termination.  Except in the
case of termination of employment due to death, the post-termination payments
and benefits shall only be provided if Executive first enters into a form of
release agreement reasonably satisfactory to Bancshares releasing Bancshares
from any and all claims, known and unknown, related to Executive’s employment
with Bancshares or any other claims Executive may have against Bancshares.

 

(a)           Termination Without Cause or for Good Reason. In the event
Bancshares terminates Executive’s employment hereunder without Cause (other than
upon death or permanent disability) or Executive terminates his employment for
Good Reason, Executive shall become immediately vested in any of the remaining
unvested shares of restricted stock and/or options granted to him under any
existing or future award agreements.  In addition:

 

(i)            Executive will be entitled to separation pay in a lump sum amount
equal to:

 

(A)          200% of the highest amount of Executive’s annual Base Salary and
the highest annual bonus paid to Executive within the three-year period
preceding the termination plus a prorated bonus for the number of months worked
for the year of termination.

 

(ii)           Continuation for 12 months (the “Separation Period”) of coverage
under the group medical care, disability and life insurance benefit plans or
arrangements in which Executive is participating at the time of termination,
with Bancshares continuing to pay its share of premiums and associated costs as
if Executive continued in the employ of Bancshares; provided, however, that
Bancshares’ obligation to provide such coverage shall be terminated if Executive
obtains comparable substitute coverage from another employer at any time during
the

 

5

--------------------------------------------------------------------------------


 

Separation Period.  Executive shall advise Bancshares immediately if such
comparable substitute coverage is obtained from another employer.  Executive
shall be entitled, at the expiration of the Separation Period, to elect
continued coverage under Bancshares’ medical benefit plans pursuant to the terms
of the Consolidated Omnibus Budget Reconciliation Act.

 

(b)           Termination Upon Disability.  In the event of termination of
Executive’s employment hereunder by Bancshares on account of permanent
disability, Executive shall be entitled to the following separation pay and
benefits:

 

(i)            Separation payments in the form of continuation of Executive’s
Base Salary as in effect immediately prior to such termination for the
Separation Period in equal installments on Bancshares’s regularly schedule
payroll dates following the first date of disability; and

 

(ii)           The same benefits as provided in Section 5(a)(ii) above, to be
provided during the Employment Period while Executive is suffering from a
permanent disability and for a period of six (6) months following the effective
date of termination of employment by reason of permanent disability.

 

(iii)          Executive shall become immediately vested in any of the remaining
unvested shares of restricted stock and/or options granted to him under any
existing or future award agreements,

 

(c)           Termination Upon Death.  In the event of termination of
Executive’s employment hereunder on account of Executive’s death, Bancshares
shall pay to Executive’s beneficiary or beneficiaries or his estate, as the case
may be, the accrued Base Salary and accrued and unused paid time off (PTO)
earned through the date of death.  Such payment shall be made no later than
sixty (60) days after the date of death.  In addition, Executive’s
beneficiary(ies) or his estate shall be entitled to the payment of benefits
pursuant to any life insurance policy of Executive, as provided for in
Section 3(c) above.  Executive’s beneficiary or estate shall not be required to
remit to Bancshares any payments received pursuant to any life insurance policy
purchased pursuant to Section 3(c) above.  Executive shall become immediately
vested in any of the remaining unvested shares of restricted stock and/or
options granted to him under any existing or future award agreements.

 

(d)           Accrued Rights.  Notwithstanding the foregoing provisions of this
Section 5, in the event of termination of Executive’s employment hereunder for
any reason, Executive shall be entitled to (i) payment of any unpaid portion of
his Base Salary through the effective date of termination, (ii) payment of any
un-reimbursed reasonable business expenses incurred pursuant to
Section 3(d) above, and (iii) payment of any accrued but unpaid benefits solely
in accordance with the terms of any employee benefit plan or program of
Bancshares (remuneration under any other bonus plan is not guaranteed).

 

(e)           Termination for Cause.  In the event the employment of Executive
is terminated by Bancshares for Cause, Bancshares shall provide Executive only
Base Salary and PTO earned and un-reimbursed business expenses incurred through
the date of termination.  No separation payment or benefit shall be provided in
such instance.

 

6

--------------------------------------------------------------------------------


 

(f)            Nonassignability.  Neither Executive nor any other person or
entity shall have any power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify, or otherwise encumber in advance any of
the rights or benefits of Executive under this Section 5.  The terms of this
Section 5(f) shall not affect the interpretation of any provision of this
Agreement.

 

(g)           Regulatory Restrictions.  The parties understand and agree that at
the time any payment would otherwise be made or benefit provided under
Sections 5 or 18, depending on the facts and circumstances existing at such
time, the satisfaction of such obligations by Bancshares may be deemed by a
regulatory authority to be illegal, an unsafe and unsound practice, or for some
other reason not properly due or payable by Bancshares.  Among other things, the
regulations at 12 C.F.R. Part 30, Appendix A and at 12 C.F.R. Part 359
promulgated pursuant to Sections 18(k) and 39(a) of the Federal Deposit
Insurance Act, respectively, or similar regulations or regulatory action
following similar principles may apply at such time.  The parties understand,
acknowledge and agree that, notwithstanding any other provision of this
Agreement, Bancshares shall not be obligated to make any payment or provide any
benefit, and any such obligation of Bancshares to do so under Sections 5 or 18
shall be extinguished if an appropriate regulatory authority disapproves or does
not acquiesce, if required, and the regulatory authority’s disapproval or
non-acquiescence is documented in a writing from the regulatory authority, a
copy of which is actually provided by the regulatory authority or Bancshares to
Executive.

 

(h)           Conditions to Separation Benefits.  Bancshares shall have the
right to seek repayment of the separation payments and benefits or to terminate
payments or benefits provided by this Section 5 in the event that Executive
fails to honor, in accordance with their terms, the provisions of Sections 6 or
9 hereof.

 

(i)            Suspension and Removal Orders.  If Executive is suspended and/or
temporarily prohibited from participating in the conduct of Bancshares’ or any
of its subsidiaries’ affairs by notice served under Section 8(e)(3) or
8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. Section 1818(e)(3) and
(g)(1)) or successor provisions, Bancshares’s obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, Bancshares may in its
discretion: (i) pay Executive all or part of the compensation withheld while its
obligations under this Agreement were suspended; and (ii) reinstate (in whole or
in part) any of its obligations which were suspended.  If Executive is removed
and/or permanently prohibited from participating in the conduct of Bancshares’
or any of its subsidiaries’ affairs by an order issued under Section 8(e)(3) or
8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. Section 1818(e)(3) or
(g)(1)), all obligations of Bancshares under this Agreement shall terminate as
of the effective date of the order, but vested rights of the parties shall not
be affected.

 

(j)            Termination by Default.  If Bancshares is in default (as defined
in Section 3(x)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the parties shall not be affected.

 

7

--------------------------------------------------------------------------------


 

(k)           Supervisory Assistance or Merger.  All obligations under this
Agreement shall be terminated, except to the extent that it is determined that
continuation of the Agreement is necessary for the continued operation of 1st
Century Bank, N.A. (the “Bank”) (or any bank subsidiary of Bancshares):  (i) by
the Comptroller of the Currency (the “Comptroller”) or his or her designee, at
the time that the Federal Deposit Insurance Corporation enters into an agreement
to provide assistance to or on behalf of the Bank under the authority contained
in Section 11 of the Federal Deposit Insurance Act (12 U.S.C. Section 1821); or
(ii) by the Comptroller or his or her designee, at the time that the Comptroller
or his or her designee approves a supervisory merger to resolve problems related
to the operation of the Bank or when the Bank is in an unsafe or unsound
condition.  All rights of the parties that have already vested, however, shall
not be affected by such action.

 

6.             Confidentiality.  Executive agrees that he will not at any time
during the Employment Period or at any time thereafter for any reason, in any
fashion, form or manner, either directly or indirectly, divulge, disclose or
communicate to any person, firm, corporation or other business entity, in any
manner whatsoever, any confidential information or trade secrets concerning the
business of Bancshares and any of its subsidiaries, including, without limiting
the generality of the foregoing, the techniques, methods or systems of its
operation or management, any information regarding its financial matters, or any
other material information concerning the business of Bancshares and any of its
subsidiaries (including customer lists), any of its customers, governmental
relations, customer contacts, underwriting methodology, loan program
configuration and qualification strategies, marketing strategies and proposals,
its manner of operation, its plans or other material data, or any other
information concerning the business of Bancshares, its subsidiaries or
affiliates, and Bancshares’s good will (the “Business”).  The provisions of this
Section 6 shall not apply to (i) information disclosed in the performance of
Executive’s duties to Bancshares and any of its subsidiaries based on his good
faith belief that such a disclosure is in the best interests of Bancshares or
any of its subsidiaries, as applicable; (ii) information that is, at the time of
the disclosure, public knowledge; (iii) information disseminated by Bancshares
or any of its subsidiaries to third parties in the ordinary course of business;
(iv) information lawfully received by Executive from a third party who, based
upon inquiry by Executive, is not bound by a confidential relationship to
Bancshares and any of its subsidiaries or otherwise improperly received the
information; or (v) information disclosed under a requirement of law or as
directed by applicable legal authority having jurisdiction over Executive.

 

Executive agrees that all manuals, documents, files, reports, studies or other
materials used and/or developed by Executive for Bancshares and any of its
subsidiaries during the Term of this Agreement are solely the property of
Bancshares, and that Executive has no right, title or interest therein.  Upon
termination of Executive’s employment, Executive or Executive’s representative
shall promptly deliver possession of all such materials (including any copies
thereof) to Bancshares.

 

7.             Keyman Life Insurance. Bancshares shall have the right to obtain
and hold a “keyman” life insurance policy on the life of Executive with
Bancshares as beneficiary of the policy.  Executive agrees to provide any
information required for the issuance of such policy and submit himself to any
physical examination required for such policy.

 

8

--------------------------------------------------------------------------------


 

8.             Unsecured General Creditor.  Neither Executive nor any other
person or entity shall have any legal right or equitable rights, interests or
claims in or to any property or assets of Bancshares and any of its subsidiaries
under the provisions of this Agreement.  No assets of Bancshares and any of its
subsidiaries shall be held under any trust for the benefit of Executive or any
other person or entity or held in any way as security for the fulfilling of the
obligations of Bancshares under this Agreement.  All of Bancshares’ and any of
its subsidiaries assets shall be and remain the general, unpledged, unrestricted
assets of Bancshares and any of its subsidiaries, as applicable. Bancshares’
obligations under this Agreement are unfunded and unsecured promises, and to the
extent such promises involve the payment of money, they are promises to pay
money in the future.  Executive and any person or entity claiming through him
shall be unsecured general creditors with respect to any rights or benefits
hereunder.

 

9.             Business Protection Covenants.

 

(a)           Covenant Not to Compete.  Executive agrees that he will not,
during the Employment Period, voluntarily or involuntarily, directly or
indirectly, (i) engage in any banking or financial products or service business,
loan origination or deposit-taking business or any other business competitive
with that of Bancshares, its subsidiaries or affiliates (“Competitive
Business”), (ii) directly or indirectly own any interest in (other than less
than 3% of any publicly traded company or mutual fund), manage, operate,
control, be employed by, or provide management or consulting services in any
capacity to any firm, corporation, or other entity (other than Bancshares or its
subsidiaries or affiliates) engaged in any Competitive Business, or
(iii) directly or indirectly solicit or otherwise intentionally cause any
employee, officer, or member of the Board or any of its subsidiaries or
affiliates to engage in any action prohibited under (i) or (ii) of this
Section 9(a).

 

(b)           Inducing Employees To Leave Bancshares; Employment of Employees. 
Any attempt on the part of Executive to induce others to leave Bancshares’s
employ, or the employ of any of its subsidiaries or affiliates, or any effort by
Executive to interfere with Bancshares’ and any of its subsidiaries relationship
with its other employees would be harmful and damaging to Bancshares.  Executive
agrees that during the Employment Period and for a period of twelve (12) months
thereafter, Executive will not in any way, directly or indirectly: (i) induce or
attempt to induce any employee of Bancshares or any of its subsidiaries of
affiliates to quit employment with Bancshares or the relevant subsidiary or
affiliate; (ii) otherwise interfere with or disrupt the relationships between
Bancshares and its subsidiaries and affiliates and their respective employees;
(iii) solicit, entice, or hire away any employee of Bancshares or any of its
subsidiaries or affiliates; or (iv) hire or engage any employee of Bancshares or
any subsidiary or affiliate, or any former employee of Bancshares or any
subsidiary or affiliate whose employment with Bancshares or the relevant
subsidiary or affiliate ceased less than one (1) year before the date of such
hiring or engagement.

 

(c)           Nonsolicitation of Business.  For a period of twelve (12) months
from the date of termination of employment, Executive will not utilize the
confidential proprietary or trade secret information to divert or attempt to
divert from Bancshares or any of its subsidiaries or affiliates, any business
Bancshares or a subsidiary or affiliate had enjoyed or solicited from its
customers, borrowers, depositors or investors during the twelve (12) months
prior to termination of his employment.

 

9

--------------------------------------------------------------------------------


 

(d)           Bancshares’ Ownership of Intellectual Property.  To the extent
that Executive has intellectual property rights of any kind in any pre-existing
works which are subsequently incorporated in any work or work product produced
in rendering services to Bancshares and any of its subsidiaries, Executive
hereby grants Bancshares a royalty-free, irrevocable, world-wide, perpetual
non-exclusive license (with the right to sublicense), to make, have made, copy,
modify, use, sell, license, disclose, publish or otherwise disseminate or
transfer such subject matter.  Similarly, Executive agrees that all inventions,
discoveries, improvements, trade secrets, original works of authorship,
developments, formulae, techniques, processes, and know-how, whether or not
patentable, and whether or not reduced to practice, that are conceived,
developed or reduced to practice during Executive’s employment with Bancshares,
either alone or jointly with others, if on Bancshares’ time, using Bancshares’
or any of its subsidiaries facilities, or relating to Bancshares shall be owned
exclusively by Bancshares, and Executive hereby assigns to Bancshares all of
Executive’s right, title and interest throughout the world in all such
intellectual property.  Executive agrees that Bancshares shall be the sole owner
of all domestic and foreign patents or other rights pertaining thereto, and
further agrees to execute all documents that Bancshares reasonably determines to
be necessary or convenient for use in applying for, prosecuting, perfecting, or
enforcing patents or other intellectual property rights, including the execution
of any assignments, patent applications, or other documents that Bancshares may
reasonably request.  This provision is intended to apply to the extent permitted
by applicable law and is expressly limited by Section 2870 of the California
Labor Code, which is set forth in its entirety in Exhibit A to this Agreement. 
By signing this Agreement, Executive acknowledges that this paragraph shall
constitute written notice of the provisions of Section 2870.

 

(e)           Bancshares’ Ownership of Copyrights.  Executive agrees that all
original works of authorship not otherwise within the scope of Paragraph
(d) above that are conceived or developed during Executive’s employment with
Bancshares and any of its subsidiaries, either alone or jointly with others, if
on Bancshares’ and any of its subsidiaries time, using Bancshares or any of its
subsidiaries facilities, or relating to Bancshares, are “works for hire” to the
greatest extent permitted by law and shall be owned exclusively by Bancshares,
and Executive hereby assigns to Bancshares all of Executive’s right, title, and
interest in all such original works of authorship.  Executive agrees that
Bancshares shall be the sole owner of all rights pertaining thereto, and further
agrees to execute all documents that Bancshares reasonably determines to be
necessary or convenient for establishing in Bancshares’ name the copyright to
any such original works of authorship.

 

10.           No Breach of Prior Agreement.  Executive represents that his
performance of all the terms of this Agreement and his duties as an executive of
Bancshares will not breach any agreement with any former employer or other
party.  Executive represents that he will not bring with him to Bancshares or
use in the performance of his duties for Bancshares any documents or materials
of a former employer that are not generally available to the public or have not
been legally transferred to Bancshares.

 

11.           Resignations.  Executive agrees that upon termination of
employment, for any reason, he will submit his resignations from all offices and
directorships with Bancshares and all of its subsidiaries.

 

10

--------------------------------------------------------------------------------


 

12.           Other Agreements.  The parties further agree that to the extent of
any inconsistency between this Agreement and any employee manual or policy of
Bancshares, that the terms of this Agreement shall supersede the terms of such
employee manual or policy.

 

13.           Notice.  For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be personally delivered or (unless otherwise specified) mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
or sent by facsimile, provided that the facsimile cover sheet contains a
notation of the date and time of transmission, and shall be deemed received: 
(i) if personally delivered, upon the date of delivery to the address of the
person to receive such notice, (ii) if mailed in accordance with the provisions
of this Section 13, two (2) business days after the date placed in the United
States mail, (iii) if mailed other than in accordance with the provisions of
this Section 13 or mailed from outside the United States, upon the date of
delivery to the address of the person to receive such notice, or (iv) if given
by facsimile, when sent.  Notices shall be addressed as follows:

 

If to Bancshares:

 

1st Century Bancshares, Inc.
1875 Century Park East
Suite 1400
Los Angeles, CA  90067
Attn:  Chairman of the Board and President/COO

 

With a copy to:

 

Manatt, Phelps & Phillips, LLP
11355 West Olympic Avenue
Los Angeles, CA 90064
Attn: Gordon M. Bava, Esq.

 

If to Executive, to:

 

Alan Rothenberg

9466 Rembert Lane

Beverly Hills, CA 90210

 

or to such other respective addresses as the parties hereto shall designate to
the other by like notice, provided that notice of a change of address shall be
effective only upon receipt thereof.

 

14.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement, the inception or termination of Executive’s
employment, or any alleged discrimination or tort claim related to such
employment, including issues raised regarding the Agreement’s formation,
interpretation or breach, shall be settled exclusively by binding arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association (“AAA”). Without limiting the foregoing,
the following potential claims by Executive would be subject to arbitration
under the Arbitration Agreement:  claims for wages or other compensation due;
claims for breach of any contract or covenant

 

11

--------------------------------------------------------------------------------


 

(express or implied) under which Executive believes he would be entitled to
compensation or benefits; tort claims related to such employment; claims for
discrimination and harassment (including, but not limited to, race, sex,
religion, national origin, age, marital status or medical condition, disability,
sexual orientation, or any other characteristic protected by federal, state or
local law); claims for benefits (except where an employee benefit or pension
plan specifies that its claims procedure shall culminate in an arbitration or
other procedure different from this one); and claims for violation of any public
policy, federal, state or other governmental law, statute, regulation or
ordinance.  The arbitration will be conducted in Los Angeles County.  The
arbitration shall provide for written discovery and depositions adequate to give
the parties access to documents and witnesses that are essential to the
dispute.  The arbitrator shall have no authority to add to or to modify this
Agreement, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy.  The arbitrator shall issue a written decision that includes the
essential findings and conclusions upon which the decision is based, which shall
be signed and dated.  Executive and Bancshares shall each bear his or its own
costs and attorneys’ fees incurred in conducting the arbitration and, except in
such disputes where Executive asserts a claim otherwise under a state or federal
statute prohibiting discrimination in employment (a “Statutory Claim”), or
unless required otherwise by applicable law, shall split equally the fees and
administrative costs charged by the arbitrator and AAA.  For such disputes that
do not involve Statutory Claims, if Executive is determined to be the prevailing
party, the arbitrator shall have the discretion to order Bancshares to reimburse
Executive for his portion of the arbitrator’s fees and administrative costs of
AAA charged to the parties as a result of the arbitration, as well as his
reasonable attorney’s fees and costs.  In disputes where Executive asserts a
Statutory Claim against Bancshares or where otherwise required by law, Executive
shall be required to pay only the AAA filing fee to the extent such filing fee
does not exceed the fee to file a complaint in state or federal court. 
Bancshares shall pay the balance of the arbitrator’s fees and administrative
costs.  If any party prevails on a Statutory Claim that affords the prevailing
party attorneys’ fees, the arbitrator may award attorneys’ fees to the
prevailing party, consistent with applicable law.  Judgment may be entered on
the arbitrator’s award in any court having jurisdiction.

 

15.           Waiver of Breach.  Any waiver of any breach of this Agreement
shall not be construed to be a continuing waiver or consent to any subsequent
breach on the part either of Executive or of Bancshares.  No delay or omission
in the exercise of any power, remedy, or right herein provided or otherwise
available to any party shall impair or affect the right of such party thereafter
to exercise the same.  Any extension of time or other indulgence granted to a
party hereunder shall not otherwise alter or affect any power, remedy or right
of any other party, or the obligations of the party to whom such extension or
indulgence is granted except as specifically waived.

 

16.           Non-Assignment; Successors.  Neither party hereto may assign his
or its rights or delegate his or its duties under this Agreement without the
prior written consent of the other party; provided, however, that: (i) this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of Bancshares upon any sale of all or substantially all of Bancshares’s
assets, or upon any merger, consolidation or reorganization of Bancshares with
or into any other corporation, all as though such successors and assigns of
Bancshares and their respective successors and assigns were Bancshares; and
(ii) this Agreement shall inure to the benefit of and be binding upon the heirs,
assigns or designees of Executive to the extent of any

 

12

--------------------------------------------------------------------------------


 

payments due to them hereunder.  As used in this Agreement, the term
“Bancshares” shall be deemed to refer to any such successor or assign of
Bancshares referred to in the preceding sentence.

 

17.           Withholding of Taxes. All payments required to be made by
Bancshares to Executive under this Agreement shall be subject to the withholding
and deduction of such amounts, if any, relating to tax, and other payroll
deductions as Bancshares may reasonably determine it should withhold and/or
deduct pursuant to any applicable law or regulation (including, but not limited
to, Executive’s portion of social security payments and income tax withholding)
now in effect or which may become effective any time during the term of this
Agreement.

 

18.           Excise Tax Provision.

 

(a)           Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by Bancshares to or for the benefit of the Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section ) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Notwithstanding the foregoing
provisions of this Section, if it shall be determined that the Executive is
entitled to a Gross-Up Payment, but that the Payments do not exceed 110% of the
greatest amount (the “Reduced Amount”) that could be paid to the Executive such
that the receipt of Payments would not give rise to any Excise Tax, then no
Gross-Up Payment shall be made to the Executive and the Payments, in the
aggregate, shall be reduced to the Reduced Amount.

 

(b)          

 

Subject to the provisions of Section 17(a), all determinations required to be
made under this Section 17(a), including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Perry-Smith, LLP or
another certified public accounting firm as may be designated by the Executive
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to Bancshares and the Executive within 15 business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is requested by Bancshares. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Executive shall appoint another recognized accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the

 

13

--------------------------------------------------------------------------------


 

Accounting Firm shall be borne solely by Bancshares. Any Gross-Up Payment, as
determined pursuant to this Section 17(a), shall be paid by Bancshares to the
Executive within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
Bancshares and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting firm hereunder, it is possible that Gross-Up Payments which will not
have been made by Bancshares should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that
Bancshares exhausts its remedies pursuant to Section 17 and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Bancshares to or for the benefit of the
Executive.

 

(c) The Executive shall notify Bancshares in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by
Bancshares of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise Bancshares of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to Bancshares (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If Bancshares notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

 

                (i)            give Bancshares any information reasonably
requested by Bancshares relating to such claim,

 

                (ii)           take such action in connection with contesting
such claim as Bancshares shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by Bancshares.

 

                (iii)          cooperate with Bancshares in good faith in order
effectively to contest such claim, and

 

                (iv)          permit Bancshares to participate in any
proceedings relating to such claim;

 

provided, however, that Bancshares shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 17 (c), Bancshares shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings,

 

14

--------------------------------------------------------------------------------


 

hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as Bancshares shall determine; provided, however, that if
Bancshares directs the Executive to pay such claim and sue for a refund,
Bancshares shall advance the amount of such payment to the Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, Bancshares’s control of the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and the Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

 

                (d)           If, after the receipt by the Executive of an
amount advanced by Bancshares pursuant to Section 17 (c), the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject Bancshares’s complying with the requirements of Section 17 (c) promptly
pay to Bancshares the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by Bancshares pursuant to Section 17 (c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and Bancshares does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

 

19.           Indemnification.  To the fullest extent permitted by law,
regulation, and Bancshares’s Articles of Incorporation and Bylaws, Bancshares
shall pay as and when incurred all expenses, including legal and attorney costs,
incurred by, or shall satisfy as and when entered or levied a judgment or fine
rendered or levied against, Executive in an action brought by a third party
against Executive (whether or not Bancshares is joined as a party defendant) to
impose a liability or penalty on Executive for an act alleged to have been
committed by Executive while an officer of Bancshares, provided that Executive
was acting in good faith, within what Executive reasonably believed to be the
scope of Executive’s employment or authority and for a purpose which Executive
reasonably believed to be in the best interests of Bancshares or Bancshares’s
shareholders, and in the case of a criminal proceeding, that Executive had no
reasonable cause to believe that Executive’s conduct was unlawful.  Payments
authorized hereunder include amounts paid and expenses incurred in settling any
such action or threatened action.  All rights hereunder are limited by any
applicable state or Federal laws.

 

20.           Severability.  To the extent any provision of this Agreement or
portion thereof shall be invalid or unenforceable, it shall be considered
deleted therefrom (but only for so long as such provision or portion thereof
shall be invalid or unenforceable) and the remainder of such provision and of
this Agreement shall be unaffected and shall continue in full force and effect
to

 

15

--------------------------------------------------------------------------------


 

the fullest extent permitted by law if enforcement would not frustrate the
overall intent of the parties (as such intent is manifested by all provisions of
the Agreement including such invalid, void, or otherwise unenforceable portion).

 

21.           Payment.  All amounts payable by Bancshares to Executive under
this Agreement shall be paid promptly on the dates required for such payment in
this Agreement without notice or demand.

 

22.           Authority.  Each of the parties hereto hereby represents that each
has taken all actions necessary in order to execute and deliver this Agreement.

 

23.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

24.           Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of California, without giving
effect to the choice of law principles thereof.

 

25.           Entire Agreement.  This Agreement and written agreements, if any,
entered into concurrently herewith constitute the entire agreement by Bancshares
and Executive with respect to the subject matter hereof and merges and
supersedes any and all prior discussions, negotiations, agreements or
understandings between Executive and Bancshares with respect to the subject
matter hereof, whether written or oral.  This Agreement may be amended or
modified only by a written instrument executed by Executive and Bancshares. With
regard to such amendments, alterations, or modifications, facsimile signatures
shall be effective as original signatures.  Any amendment, alteration, or
modification requiring the signature of more than one party may be signed in
counterparts.

 

26.           Further Actions.  Each party agrees to perform any further acts
and execute and deliver any further documents reasonably necessary to carry out
the provisions of this Agreement.

 

27.           Time of Essence.  Time is of the essence of each and every term,
condition, obligation and provision hereof.

 

28.           No Third Party Beneficiaries.  This Agreement and each and every
provision hereof is for the exclusive benefit of the parties and not for the
benefit of any third party.

 

29.           Headings.  The headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, or extend or interpret the
scope of this Agreement or of any particular provision hereof.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

1st Century Bancshares, Inc.

 

 

 

 

 

By:

/s/Jason DiNapoli

 

 

Jason DiNapoli

 

 

President and Chief Operating Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/Alan Rothenberg

 

 Alan Rothenberg

 

17

--------------------------------------------------------------------------------